DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US 6,652,726 B1).

Claim 1: Chou discloses an electrolytic processing jig configured to perform an electrolytic processing on a processing target substrate by using a processing liquid 

Claim 2: Chou discloses teaches that the irregularity pattern is formed on the entire front surface of the electrolytic processing jig (see e.g. #30B on Fig 3B of Chou).

Claim 3: Chou discloses teaches that the direct electrode provided on the front surface of the base body includes multiple direct electrodes (see e.g. #32D on Fig 3B of Chou), and the irregularity pattern is formed by providing a gap between the neighboring direct electrodes (see e.g. #30B on Fig 3B of Chou).

Claim 4: Chou discloses teaches that the irregularity pattern is formed by providing a protrusion on a front surface of the direct electrode (see e.g. #32D on Fig 3B of Chou).

Claim 5: Chou discloses teaches that the protrusion formed on the front surface of the direct electrode is plural in number (see e.g. #32D on Fig 3B of Chou).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chou. 

Claim 7: Chou discloses an indirect electrode (see e.g. #32A on Fig 3B of Chou). The limitation “configured to form an electric field in the processing liquid” is an intended use/feature for the indirect electrode. MPEP § 2117 states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Therefore, because Chou discloses all the structure of claim 7, the intended use/function limitation is anticipated by Chou. Alternatively, it would have been obvious to a person having ordinary skill in the art at the time of filing that the indirect electrode would be capable of forming an electric field in the processing liquid because Chou teaches all of the required structure for claim 7. 

Claim Rejections - 35 USC § 103
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Hsiao et al (US 2008/0121526 A1). 

Claim 6: Chou does not explicitly teach that the irregularity pattern is formed by protrudingly curving the front surface of the base body. Hsiao teaches an anode with a pattern for electroplating (see e.g. Fig 6A of Hsiao), which has an adjustable curvature for the front surface of the base body (see e.g. abstract and [0006] of Hsiao). This allows the electrical field density distribution to be selectively tuned (see e.g. abstract Hsiao). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the jig of Chou so that the pattern is formed by protrudingly curving the front surface of the base body as taught in Hsiao because the adjustable curvature of Hsiao allows the electrical field density distribution to be selectively tuned. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795